         Case 9:21-cr-00008-DLC Document 25 Filed 04/27/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                             CR 21–08–M–DLC

              Plaintiff,

       vs.                                                    ORDER

 CHRISTOPHER WHITE, aka Gregory
 White, Jahnyi Foster, Raymond Wright,

              Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendations in this matter on April 12, 2021. (Doc. 23.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

      Judge DeSoto recommended this Court accept Christopher White’s

guilty plea after he appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of illegal reentry of a

deported or removed alien in violation of 8 U.S.C. § 1326(a) and (b)(1) as set forth

in the Indictment.
                                           1
        Case 9:21-cr-00008-DLC Document 25 Filed 04/27/21 Page 2 of 2



      The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation, and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 23) is

ADOPTED in full. Christopher White’s motion to change plea (Doc. 15) is

GRANTED and he is adjudged guilty as charged in Count I of the Indictment.

      DATED this 27th day of April, 2021.




                                       2
